United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE INTERIOR, BUREAU )
OF LAND MANAGEMENT, Vale, OR, Employer )
__________________________________________ )
J.C., Appellant

Appearances:
Stephanie Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0973
Issued: February 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2020 appellant, through counsel, filed a timely appeal from an October 24,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 24, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation, effective March 4, 2018, as he no longer had residuals or disability
causally related to his accepted August 19, 2000 employment injury; and (2) whether appellant
has met his burden of proof to establish continuing residuals or disability causally related to his
accepted left wrist injury on or after March 4, 2018.
FACTUAL HISTORY
On August 19, 2000 appellant, then a 59-year-old emergency firefighter, filed a traumatic
injury claim (Form CA-1) alleging that on August 17, 2000 he tripped when walking a dozer line
and fell on his left hand, sustaining an injury to his left wrist while in the performance of duty. He
stopped work on August 17, 2000. OWCP accepted the claim for a left wrist ligament strain
necessitating open reduction and repair of the scapholunate ligament and paid appellant wage-loss
compensation for temporary total disability commencing October 4, 2000. It subsequently
expanded its acceptance of the claim to include a left triquetral fracture with open reduction and
repair.
On December 19, 2000 appellant underwent authorized surgical repair of the left
scapholunate ligament, performed by Dr. T. Clark Robinson, a Board-certified orthopedic surgeon.
He continued under medical care. Appellant remained off work. OWCP paid him wage-loss
compensation for temporary total disability on the periodic rolls commencing April 22, 2001.
In a December 16, 2010 report, Dr. Robinson noted that appellant continued to experience
pain and instability of the left wrist. He diagnosed primary localized arthritis of the left forearm
and other joint derangement of the left forearm.
On March 26, 2015 OWCP expanded its acceptance of the claim to include post-traumatic
arthritis of the left wrist.
On April 7, 2015 appellant underwent authorized left scaphoid excision with mid carpal
fusion, performed by Dr. Robinson. In a July 16, 2015 report, Dr. Robinson released appellant to
full activity, but restricted lifting to 25 pounds. He explained that appellant could not return to his
date-of-injury position as a firefighter “due to his age and not his wrist.”
On September 14, 2015 OWCP referred appellant, the medical record, a statement of
accepted facts (SOAF), and a list of questions to Dr. Paul Collins, a Board-certified orthopedic
surgeon, for a second opinion regarding the nature and extent of appellant’s accepted left wrist
condition. The SOAF indicated appellant’s date-of-injury position as an emergency firefighter
required arduous physical activity over extended periods of time, including lifting more than 50
pounds.
Dr. Collins submitted a September 30, 2015 report in which he reviewed the medical record
and SOAF. He noted that appellant continued to experience left wrist pain. On examination of
the left upper extremity Dr. Collins further noted a surgical scar in the dorsal aspect of the wrist,
diminished grip strength, and restricted wrist motion in all planes. He diagnosed traumatic left
wrist scapholunate junction subluxation with degenerative changes from the accepted August 17,

2

2000 incident, and postoperative changes from scapholunate and wrist fusion. Dr. Collins opined
that the accepted injury had resulted in progressive degenerative arthritis of the left wrist,
postoperative alteration of the left wrist and left forearm and wrist weakness related to traumatic
damage to the left scapholunate junction. He permanently restricted appellant to sedentary duty.
Dr. Collins explained that he did not believe appellant’s work status would change over time given
the severity of the accepted injury and subsequent treatment.
In a November 14, 2017 development letter, OWCP requested that Dr. Robinson submit a
more current report regarding current clinical findings, diagnoses, and appellant’s work capacity.
In response, Dr. Robinson submitted a December 14, 2017 report, noting appellant’s symptoms of
left wrist pain and stiffness. On examination of the left hand and wrist, he observed no tenderness
to palpation, 20 degrees wrist flexion, 55 degrees wrist extension, 10 degrees ulnar deviation, 10
degrees radial deviation, full forearm rotation, normal strength, and normal sensation.
Dr. Robinson obtained x-rays of the left wrist demonstrating a scaphoid excision and mid carpal
fusion with two screws in place. He diagnosed primary osteoarthritis of the left hand, scaphoid
excision, and partial wrist fusion. Dr. Robinson opined that appellant’s left wrist fusion had healed
without residual symptoms and that he had no work restrictions related to his wrist. He found
appellant permanently disabled from his date-of-injury position as a firefighter due to his age of
77 years, with no restrictions attributable to his left wrist condition.
In a January 18, 2018 notice, OWCP advised appellant that it proposed to terminate his
wage-loss compensation as he no longer had residuals of disability causally related to his accepted
August 17, 2000 employment injury. It indicated that the weight of the medical opinion evidence
with respect to employment-related residuals/disability rested with the December 14, 2017 opinion
of Dr. Robinson. OWCP afforded appellant 30 days to submit evidence and argument challenging
the proposed termination action.4
By decision dated March 1, 2018, OWCP terminated appellant’s wage-loss compensation,
effective March 4, 2018, as he no longer had disability causally related to his accepted August 17,
2000 employment injury. It found that the weight of the medical opinion evidence with respect to
employment-related residuals/disability rested with the December 14, 2017 opinion of
Dr. Robinson. OWCP noted that the claim remained open for medical benefits.
On March 23, 2018 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review. In a September 7, 2018 statement, he contended, through
counsel, that Dr. Robinson’s February 14, 2017 opinion was insufficiently rationalized to
represent the weight of the medical evidence.
Appellant also submitted an August 21, 2018 report by Dr. Robert G. Hansen, a Boardcertified orthopedic surgeon. Dr. Hansen noted a history of injury and treatment. On examination
he found mild swelling over the left wrist, pain to palpation, decreased sensation in the little and
ring fingers, and a positive Tinel’s sign at the left elbow. Dr. Hansen obtained x-rays which

4
In response, appellant provided a statement from S.R., an associate of appellant’s, contending that appellant did
not understand why Dr. Robinson had suddenly changed his opinion after asserting for many years that appellant could
no longer work as a firefighter. He continued to experience left wrist pain and had to take medication frequently.

3

demonstrated left intercarpal fusion, scaphoid excision, and significant arthrosis of the radial
lunate joint.
By decision dated October 25, 2018, an OWCP hearing representative affirmed the
March 1, 2018 decision, finding that Dr. Robinson’s December 14, 2017 opinion continued to
represent the weight of the medical evidence.
On October 11, 2019 appellant, through counsel, requested reconsideration. Counsel
contended that OWCP had not met its burden of proof to terminate appellant’s wage-loss
compensation as Dr. Robinson’s December 14, 2017 opinion was inconsistent with his prior
reports and contained no rationale explaining his change of opinion. Appellant submitted
additional evidence.5
In a July 22, 2019 report, Dr. Jonathan Bowman, a Board-certified family practitioner,
reviewed a history of injury and treatment. He diagnosed post-traumatic arthritis of the left wrist
and noted permanent work restrictions against reaching above the shoulder, pushing, pulling,
lifting, and carrying more than 10 pounds, no repetitive reaching, and no repetitive wrist
movements. Dr. Bowman opined that the accepted left wrist injury and post-traumatic arthritis of
the left wrist prevented appellant from returning to his date-of-injury position as a firefighter.
By decision dated October 24, 2019, OWCP denied modification of the March 1, 2018
decision, finding that Dr. Robinson’s December 14, 2017 opinion continued to represent the
weight of the medical evidence.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.6 After it has been determined that, an
employee has a disability causally related to his or her employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.7 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.8
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation, effective March 4, 2018.
In his December 14, 2017 report, Dr. Robinson discussed appellant’s history of medical
treatment and reported his continuing symptoms of left wrist pain and stiffness. He detailed the
5

Appellant also submitted chart notes signed by Troy Landes, a physician assistant.

6

Z.D., Docket No. 19-0662 (issued December 5, 2019); see R.P., Docket No. 17-1133 (issued January 18, 2018);
S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
7

See R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L.
Minor, 37 ECAB 541 (1986).
8

See R.P., id.; Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

physical examination findings, which included restricted motion in all planes. Dr. Robinson
diagnosed primary osteoarthritis of the left hand and postsurgical status. He opined that appellant
was disabled from his date-of-injury position as a firefighter due to appellant’s age of 77 years,
with no restrictions or limitations referable to the employment injury. Dr. Robinson opined that
the wrist fusion had healed, however, he did not address whether the accepted condition of primary
osteoarthritis had resolved. The absence of medical rationale on the crucial issue of continuing
residuals/disability from work significantly diminishes the probative value of Dr. Robinson’s
opinion.9
The Board further finds that, in his December 14, 2017 report, Dr. Robinson noted both
that appellant reported continued left wrist pain and stiffness and that appellant had no left wrist
symptoms. The Board has held that a medical opinion which is equivocal in nature is of limited
probative value regarding a given medical question.10
As Dr. Robinson does not provide a well-rationalized, unequivocal opinion that appellant
had no residuals or disability related to the accepted August 17, 2000 employment injury on or
after March 4, 2018,11 OWCP has not met its burden of proof to terminate appellant’s wage-loss
compensation, effective March 4, 2018, based on his report.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation, effective March 4, 2018.12

9

M.R., Docket No. 20-0707 (issued November 30, 2020).

10

See E.B., Docket No. 18-1060 (issued November 1, 2018); Leonard J. O’Keefe, 14 ECAB 42, 48 (1962).

11

See supra note 8.

12

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the October 24, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 9, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

